Title: From John Adams to John Marshall, 7 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy August 7th 1800

I inclose to you a letter from Governor Trumbull of Connecticutt, a petition for a pardon from Isaac Williams, in prison at Hartford for privateering under French colors. His petition is seconded by a number of very respectable people. I inclose many other papers relative to the subject, put into my hands yesterday, by a young gentleman from Norwich, his nephew. The mans generosity to American prisoners, his refusal to act, & resigning his command, when he was ordered to capture American vessels—his present poverty & great distress are arguments in favor of a pardon, & I own I feel somewhat inclined to grant it. But I will not venture on that measure, without your advice & that of your colleagues. I pray you to take the opinion of the heads of departments upon these papers, & if they advice to a pardon, you may send one.
With high esteem &c.
